Opinion by
Quinan, J.
§ 1055. Amendment; new cause of action. Appellees sued appellants for damages for the wrongful conversion of a lot of bois d'etre balls, alleging the value of the balls. By an amended petition he alleged the value of the seed in the balls, and the conversion of the seed. Held, the demand is not changed or enlarged by the amendment. The original demand is not abandoned. The claim for the conversion of the balls of course includes the seed in them. The cause of action under our system of pleading depends upon the facts stated in the petition that ai’e appropriate for a recovery, rather than upon the particular breach laid, or the specific relief prayed. [Lee v. Boutwell, 44 Tex. 151.]
Affirmed.